PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/688,106
Filing Date: 28 Aug 2017
Appellant(s): Liu et al.



__________________
Sheng-Hsin Hu
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 23, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 23, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant’s Ground 1: There is no articulated reasoning to support the rationale and a prima facie case of obviousness has not been established
Appellant argues on page 4 of the Brief that Braun and Rodrigues do not disclose “wherein the dispensing needle is free of wicking and dripping after at least 20 more dispensing cycles” compared to a stainless steel needle under the same conditions.  Appellant further appears to assert on pages 4-5 of the Brief that this property would not result from the stated references.  Appellant further argues on pages 5-6 of the Brief that there is no articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.  On pages 6-9 of the Brief, Appellant discusses prevention of volatile solvent evaporation from the flowable material in Braun.

Examiner’s Response 1: The claimed 20 dispensing cycles feature of the claim is a recited property of the dispensing needle met by the cited references.  Articulated reasoning for the combination was expressly provided in the rejection.
The Examiner notes that the claimed “20 more dispensing cycles” feature in the claim recites a property of the claimed dispensing needle compared against a hypothetical behavior of a stainless steel needle under the same conditions.  The claim has not been interpreted to require 
Braun provides a dosing tip that meets a dispensing needle (Final Rejection at 2), but is silent to the claimed dispensing needle surface energy.  The Examiner noted that polytetrafluoroethylene (trademark: Teflon) is a material that meets the claimed surface energy and freedom from wicking and dripping (See instant claim 4) and cited Rodrigues for showing that pipettes of Teflon are known.  Rodrigues states that when a pipette formed from Teflon is used, “liquid will not adhere thereto” (Rodrigues at col. 4, line 22).  Rodrigues further teaches that “[t]his assures complete discharge of the contents of the tube portion of the pipette, and this could become a very important factor from the viewpoint of accuracy, particularly where minute volumes are involved.”  There does not appear to be any dispute that Braun and Rodrigues are analogous.  The Examiner believes that this provides a clear articulated reasoning why one would use the Rodrigues Teflon material for the Braun dosing tip and does not see how any discussion in Braun of the local gas atmosphere during dispensing or the “very complicated process” of Braun changes this analysis.

Appellant’s Ground 2: A case of prima facie obviousness has not been established for the rejection of claim 5 because there is no articulated reasoning and wicking is a very complex phenomena.
Appellant argues there is no articulated reasoning to support the legal conclusion of obviousness (Brief at 9-10) in the rejection of claim 1 and further argues that there is no sufficient reasoning to modify Rodrigues with Matsuzawa in the rejection of claim 5.

Examiner’s Response 2: The arguments do not appear to address the stated rationale on page 4 of the Final Rejection.
The Examiner notes that a rationale statement was provided on page 4 of the final rejection for the further rejection over Matsuzawa, and this stated rationale does not appear to be particularly argued.  Stated succinctly, Braun teaches forming contact lenses but appears to be silent to any particular material used for the contact lens.  Matsuzawa provides a known contact lens forming material that one would have recognized as being an obvious substitute, or within the scope of the teaching/suggestion by Braun to use polymerizable lens-forming materials.  The Examiner recognizes that wicking may be a complex phenomena as argued by Appellant, but that selection of a Teflon/PTFE material to which liquid will not adhere is a known solution to the problem from the viewpoint of accuracy, particularly when minute volumes are involved. (Rodrigues, col. 4, lines 20-22)

Appellant’s Ground 3: A case of prima facie obviousness has not been established for the rejection of claims 1-7 over Braun, Rodrigues, and Matsuzawa because there is no articulated reasoning and wicking is a very complex phenomena.
Appellant argues there is no articulated reasoning to support the legal conclusion of obviousness (Brief at 1) in the second/alternative rejection of claim 1 and further argues that there is no sufficient reasoning to modify Rodrigues with Matsuzawa.

Examiner’s Response 2: The arguments do not address the stated rationale.
The Examiner notes that a rationale statement was provided on page 5 of the final rejection for this rejection.  The Examiner recognizes that wicking may be a complex phenomena 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742                                                                                                                                                                                                        
Conferees:
/KAJ K OLSEN/
Quality Assurance Specialist, TC 1700

/CHRISTINA A JOHNSON/Supervisory Patent Examiner, Art Unit 1742                                                                                                                                                                                                                                                                                                                                                                                                                Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.